Citation Nr: 1643918	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  13-31 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death for purposes of receiving dependency and indemnity compensation (DIC).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active duty service from February 1956 to July 1958 and again from October 1958 to July 1962.  He died in November 2011.  The appellant reports she is his surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In August 2016 the appellant testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  

This appeal is being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA claims processing systems.  

The issue on appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the only marriage and divorce certificates of record reflect that the Veteran divorced B.Z. in April 1967 and married P.S. in July 1967.  The appellant's December 2011 claim for DIC shows that the Veteran had only one prior marriage to B.Z. (ending in April 1967) and shows that the appellant married the Veteran in October 1982.  The appellant has not submitted a marriage certificate regarding her marriage to the Veteran and no divorce decree from the Veteran's marriage to P.S. has been received.  Additional documentation is therefore needed to establish her eligibility as the Veteran's "surviving spouse" in this claim.

Next, the Veteran was service connected for depression and hepatitis A/B during his lifetime and his November 2011 death certificate shows the cause of death to be acute myelogenous leukemia (AML).  During the August 2016 Board hearing, the appellant testified that the Veteran developed pancytopenia secondary to his service-connected hepatitis A/B and that the Veteran's pancytopenia caused or contributed to his AML.  The appellant's representative noted that a May 2013 VA examiner opined that the Veteran's AML was not a direct complication of his service-connected hepatitis A/B.  However, no medical opinion had been obtained which considers whether pancytopenia is an intermittent condition between the Veteran's service-connected hepatitis A/B and his AML.  

VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. §§ 3.5, 3.312 (2015).  In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312.

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disability casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and the veteran's death.  38 C.F.R. § 3.312(b), (c).  If the evidence shows that the veteran died of a disorder that was ultimately related to his military service, the requirements do not require a service-connected disability to be the primary cause of death, only to be "etiologically related" or "causally connected."  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A review of the record shows an August 2006 statement from Dr. L.M.S. noting that the Veteran was being treated for pancytopenia which was "secondary to hepatitis B."  In July 2016, the appellant's representative submitted medical treatise evidence dated from January to June 2011 from the Journal of Laboratory Physicians entitled "Pancytopenia:  A Clinco Hematological Study" which appears to relate pancytopenia to various types of leukemia.  Also, the record includes a March 1996 article from Cancer Epidemiol Biomarkers Prev. entitled "Hepatitis B and C viruses, human T-cell lymphotropic virus types I and II, and leukemias: a case-control study; and the Italian Leukemia Study Group," which suggests a "possible association" between the hepatitis B virus and AML.  

As noted above, a VA medical opinion was obtained in this case in May 2013.  The May 2013 VA examiner opined that the Veteran's AML was not a direct complication of his service-connected hepatitis A/B.  The rationale for this opinion was based on review of standard current medical literature search and a review of the claims file, to include laboratory results and civilian medical records.  While the May 2013 VA examiner noted that the opinion was based on a review of "standard current medical literature," it is unclear whether the examiner specifically considered the March 1996 article from Cancer Epidemiol Biomarkers Prev. entitled "Hepatitis B and C viruses, human T-cell lymphotropic virus types I and II, and leukemias: a case-control study.  The Italian Leukemia Study Group" which suggests a "possible association" between the hepatitis B virus and AML

Also, as noted by the appellant's representative during the August 2016 Board hearing, the May 2013 VA opinion only pertains to the possible relationship between AML and hepatitis A/B and does not address the appellant's theory regarding the Veteran's service-connected hepatitis A/B causing the Veteran's pancytopenia which, in turn, caused the Veteran's AML.  As such, an additional VA medical opinion is warranted in this case.  

Lastly, the appellant has not been provided with a proper duty-to-assist notice letter.  Specifically, the appellant has not been informed of all requirements for establishing service connection based on the cause the of the Veteran's death, including notice requirements under Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Under Hupp, in a claim for DIC benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159 (2015).

Accordingly, the case is REMANDED for the following action:

1. Contact the appellant and applicable state agencies, and request information relating to her eligibility as a "surviving spouse" for purposes of her current claim, to ideally include a copy of the divorce decree of the Veteran's July 1967 marriage with P.S. and, at the very least, the appellant and Veteran's marriage certificate.  The aid of the appellant in securing these records, to include providing necessary authorizations, should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the appellant should be informed in writing.

2. Provide the appellant VCAA compliant notice as to a cause of death claim, to include Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Under Hupp, in a claim for DIC benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.

3. Obtain a VA medical opinion to clarify the etiology of the cause of the Veteran's death from a VA physician.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the medical opinion that these records have been reviewed.  

The examiner should offer an opinion as to whether the Veteran's service-connected hepatitis A/B contributed to his development of AML and ultimate death.  In doing so, the examiner must acknowledge and discuss the March 1996 article from Cancer Epidemiol Biomarkers Prev. entitled "Hepatitis B and C viruses, human T-cell lymphotropic virus types I and II, and leukemias: a case-control study.  The Italian Leukemia Study Group" which suggested a "possible association" between the hepatitis B virus and AML

The examiner should offer an opinion as to whether the Veteran's pancytopenia contributed to his development of AML and ultimate death, and if so, whether the Veteran's pancytopenia was causally related to events during his military service, to include his service-connected hepatitis A/B. 

The examiner must acknowledge and discuss the August 2006 statement from Dr. L.M.S. noting that the Veteran was being treated for pancytopenia which was "secondary to hepatitis B" as well as the medical treatise evidence dated from January to June 2011 from the Journal of Laboratory Physicians entitled "Pancytopenia:  A Clinco Hematological Study" which appears to relate pancytopenia to various types of leukemia.  

A fully articulated medical rationale for opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of the Veteran's medical history and the relevant medical sciences as applicable to this case, including the medical literature, which may reasonably explain the medical guidance in the study of this case.

4. After the development requested has been completed, review the medical opinion to ensure that it is in complete compliance with the directives of this Remand.  If the medical opinion is deficient in any manner, the AOJ must implement corrective procedures at once.  

5. Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, re-adjudicate the appellant's claim of entitlement to service connection for the cause of the Veteran's death, taking into consideration all relevant evidence associated with the record since the September 2013statement of the case.  If the benefit remains denied, a supplemental statement of the case must be provided to the appellant.  After she has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




